Order and judgment (one paper), Supreme Court, New York County (Kibbie F. Payne, J.), entered January 28, 2005, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application for a handgun license, unanimously affirmed, without costs.
In altering the standard form pistol permit application so as to style his application as one for a “Carry Target” license, petitioner sought a type of license that had been properly discontinued (see Matter of Murad v City of New York, 12 AD3d 193 [2004], lv denied 4 NY3d 708 [2005]; de Illy v Kelly, 6 AD3d 217 [2004]). Accordingly, respondent rationally declined to issue *253the permit sought. Concur—Tom, J.B, Marlow, Sullivan, McGuire and Malone, JJ.